Exhibit 99.5 Consent of Prospective Director Pursuant to Rule 438 of the Securities Act of 1933, as amended, the undersigned consents to (a)being named as a director designee of Insider Guides, Inc. in the Registration Statement on Form S-4 filed with the Securities and Exchange Commission by Quepasa Corporation and the related proxy statement/prospectus, as each may be amended from time to time, (b) the inclusion of certain biographical information regarding the undersigned in the Registration Statement and related proxy statement/prospectus and (c) the filing of this consent as an exhibit to the Registration Statement. Dated: August 11, 2011 /s/ Terry Herndon Terry Herndon
